PROVOSTY, J.
(dissenting). Not every citizen may maintain a suit to contest the validity of an election, or to contest the official tenure of the incumbent of a praMic office. Too much uncertainty would be brought into elections and too much disturbance in the -administration -of public affairs, if such a thing were allowed. Hence the Code of Practice says of the writ of quo warranto:
“Art. 868. This mandate is only issued for the decision of disputes between parties in relation to the offi.ces in corporations, as when a person usurps the character of mayor of a city, and such like.
“With regard to offices of a public nature, that is, which arc conferred in the name of the state by the Governor, with or without the consent of the Senate, or by election, the usurpations of them are prevented and punished in the manner directed by special laws.”
And section 12 of article 8 of the Constitution provides that—
“The Legislature shall provide by law for the trial and determination of contested elections of all public officers.”
The only provision of law authorizing a citizen to contest a primary election is section 6 of the Primary Election Law (Act 210, p. 344, of 1920), which provides that “any candidate * * * who shall claim to have been nominated” may thus contest.
The petition of the plaintiff shows that a very large majority of the good votes cast at the election were not for him but for the defendant. Therefore it shows that he cannot claim to have been nominated; that he therefore does not come within said statute. The petition therefore does not show that he has a standing for contesting the election, or, in other words, that he has a cause of action.
Very true, the petition contains also the allegation that plaintiff claims to have been nominated; but, manifestly, this allegation is merely the allegation of a conclusion of law drawn by plaintiff from the alleged facts which show the very contrary, and the question of whether a petition shows a cause .of action or not is to be determined, not from the conclusions of law the plaintiff *759may choose to allege, but from the facts which he alleges.
On the point of what is meant by “claim to have been nominated” the following authorities are apposite:
Words and Phrases, First Series, vol. 2, p. 1204, defines the word “claim”—
“ ‘Claim,’ in its primary meaning, is used to indicate the assertion of an existing right. In its secondary meaning it may be used to indicate the right itself. Appeal of Beach, 55 Atl. 598, 599, 76 Conn. 118.”
And the same work (Second Series, vol. 1, p. 722) states:
“As cause of action or defense.
“The word ‘claim,’ as used in Laws 1895, c. 95, § 1, which authorizes one having a claim against the state to sue thereon, is synonymous with ‘cause of action.’ Riddoch v. State, 123 Pac. 450, 451, 6-8 Wash. 329, 42 L. R. A. (N. S.) 251, Ann. Cas. 1913E, 1033.”
And again (page 725):
“In common speech a person ‘claims’ the land to which he has title, meaning by his claim of title to declare ownership, and such an expression, used in a pleading, means an assertion of title, and is equivalent to an allegation that the plaintiff has title to the land. Dugas v. Hammond, 60 S. E. 268, 269, 130 Ga. 87, citing Stand. Dict.; Marshall v. Shafter, 32 Cal. 176.”
In State ex rel. Clawson v. Bell, 169 Ind. 61, 82 N. E. 69, 13 L. R. A. (N. S.) 1013, 124 Am. St. Rep. 203, the court said:
“The claim to the office which the relator asserts under the facts as alleged in his complaint, and as shown by the evidence, cannot be held to be such an interest therein or thereto, within the meaning or contemplation of the statute, as will authorize him to become the relator in this.case. The interest claimed must be shown to be such as will, in the eye of the law, give him a standing in court to maintain the action. State ex rel. Hatfield v. Ireland, 130 Ind. 77, 29 N. E. 396; Reynolds v. State, 61 Ind. 392; 15 Cyc. 406. At the election in question he neither received a majority nor plurality of the votes cast by the electors of Henry county for county assessor, while, in fact, appellee appears to have received a large majority of the votes cast for that office. Under the facts, in our opinion, the relator falls far short of establishing any legal right to or interest in the office. * * * ”
Citations to the above effect could doubtless be multiplied. Nothing contra can be found. These authorities are conclusive to the effect that what is meant by the expression “any candidate who may claim to have been nominated” is any candidate who may make a showing of having received the nomination.
In final elections the law formerly allowed “any candidate” to contest. Section 1419, R. S. But the petition had to be “signed by at least ten qualified electors.” Section 1433. And the jury might “refer the same again to the people.” Section 1422. This was changed by Act 24, p. 27, of 1894, to “any candidate * * * that miay claim to have been elected,” coupled with the same requirement that the petition be “signed by at least twenty voters.” Under the Corrupt Practices Act any defeated candidate may contest. Section 38 of Act No. 213 of 1912. The first Primary Election Law made no provision for contest. The Primary Election Law of 1906 (section 25 of Act 49, p. 60, of 1906) provided that “any candidate [who] should feel aggrieved” might contest. The present Primary Election Law (section 25 of Act 35, of 1910, and Act 210, p. 344, of 1920) changed this to “any candidate * * * who shall claim to have been nominated.” No requirement that the petition be signed by voters. In State v. Mason, 14 La. Ann. 505, this court held that “no one but a person pretending to have a right to the office should be permitted to contest.” In State ex rel. v. Foster, Judge, 111 La. 1087, 36 South. 200, the syllabus reads:
“The courts of this state are without jurisdiction to entertain an action contesting the validity or result of a primary election, in the absence of express statutory authorization.”
This court has repeatedly so announced, and no one contests the proposition; so that *761the question, involved on the present exception of no cause of action is simply as to whether, in order to come within the statutory provision hereinabove quoted, it suffices simply to claim to have been nominated, no matter how much the claim so made may be contradicted, refuted, and nullified by the facts alleged in the petition. When the claim of having been nominated is thus made in a petition which shows facts to the contrary, the legal situation is that the petitioner says to the court that he cannot claim to have been nominated but that he makes anyhow the claim that he was.
It strikes me that the argumentation of thq majority opinion amounts to saying that, because the courts have jurisdiction to try the issue of the validity of. the election, therefore the plaintiff is the proper person to present that issue to the court. Whereas nothing is better settled in jurisprudence than that in the absence of express statutory authorization no one may maintain such a suit except the state.
“The right to contest an election is not a natural right, but exists, if at all, in the Constitution or statutes.” 20 C. J. 222.
A plaintiff may contest an election for the purpose of having himself declared to have been nominated or elected; beyond this the affair does not concern him. If the election is for any reason null, the affair is that of the state. To take the illustration given by the majority opinion: If a mass meeting were to nominate a candidate, and the Secretary of State were to promulgate him as having been duly nominated, neither the present plaintiff nor any other citizen could meddle in the matter, unless upon alleging facts showing that he, and not the promulgated person, was entitled to the nomination.
It is noteworthy that the Primary Election Law originally read, “Any candidate who feels aggrieved shall have a right to contest,” and that in the amendment of 1920 (Act 210 of 1920, supra), this was changed to, “Any candidate * * * who shall claim to have been nominated” — thus restricting to one who is claiming to have received the nomination the right to contest.
The learned counsel for plaintiff contend that the votes cast for the defendant must be disregarded altogether, as having been cast for an ineligible candidate, and to that effect is the English rule, whenever the ineligibility of the candidate was known to the voters; but the American rule is to the contrary, and, as I understand, my colleagues agree with me that the American rule governs. And, besides, how could the voters have known in the present ease that the defendant was ineligible when the judges who have considered the case (counting the trial judge as one) stand four to four on that question?
In the case of Hart v. Picou, cited by the majority opinion, this court annulled an election at the suit of a private citizen; but the question of the right of a private citizen to stand in judgment on such a demand was not raised in that case and was not passed on by the court.
In Commonwealth ex rel. McLaughlin v. Cluley, 56 Pa. 270, 94 Am. Dec. 75, where the statute provided that writs of quo warranto “might be issued upon the suggestion of any person or persons desiring to prosecute the case,” the court refused .to entertain the suit of a defeated candidate, holding:
“Votes cast at election for person who is disqualified from holding office are not nullities; and where, at an election for sheriff, a majority of the votes are cast for a disqualified person, the minority candidate is not to be returned as elected.
“Relator in quo warranto has no interest when he is the next in vote at an election for sheriff, where the person receiving the highest number of votes and returned was disqualified. He has no more interest than any other inhabitant of the commonwealth. The question of his right to the office is a public one exclu*763sively,-andcan be raised only by the Attorney General. . * . * *
“This court .has construed the words ‘any person or persons desiring to prosecute the samé’ to mean any person who has an interest to be affected. They do not give a private relator the -writ in a case of public right involving no individual grievance. This was ruled in Commonwealth v. Allegheny Bridge Co., 20 Pa. St. 185, in Murphy v. Farmers’ Bank, 20 Id. 415, and Commonwealth v. Railroad Co., 20 Id., 518.”
The fact that a private citizen was a candidate at the election does not endow him with any right he would not otherwise possess to contest the election. His right to contest, whether he has been a candidate at the election or not, is to be measured by the words of the statute conferring the right upon. him. In the absence of any statute on the subject he would be without any right at all. Iii fact, in the absence of express constitutional or statutory authorization the very courts themselves are without jurisdiction to entertain election contests. All the decisions, and they are numerous, are to that effect'. And tlie fact that a citizen has made a deposit of money with the Secretary of State for being allowed to enter a primary confers no right upon him to contest in court. In the words of the statute, this deposit is required only “as an evidence of good faith,” and is to be returned to the candidate , if ..his good faith eventually appears by his receiving 10 per cent, of the votes cast at the election. The plaintiff in the. present"case having received more than that proportion of the votes, his deposit is returnable to him, and hence he stands as if he had not made it.
I therefore respectfully dissent from the majority, opinion on the exception of no cause -of action, and on the merits I concur in the dissenting opinion prepared by Mr. Justice OVERTON.